DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Response to arguments
Applicant’s argument with respect to all pending claims have been fully considered, they are moot because of the new ground of rejection. This action is made non-final.
                                                  Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5; 7; 9-15; 17; 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armaly (US.Pub.No.20090165051).

   Regarding claim 1, Armaly et al disclose a method for modifying content recommendations, the method comprising (with Armaly, the system is able to use preferences of the users to recommend video contents to them; 0056; 0039):



identifying a first plurality of content items available on the first content platform, wherein each of the first plurality of content items has characteristics matching content preference characteristics in the profile(see  fig.16 for showing contents being available on specific platform and the system uses categories and genre of programs associated with the preferences of the users; identifying, as local guide listings, listings corresponding to media available at the location of the user equipment device, abstract; 0006;0039-0040; 0112);

determining a second content platform that will be associated with the profile during a particular time period(see fig.16 showing multiple platforms presenting contents being available to users based on travel data  associated with the users  collected  in travel wizard; 0106);

identifying a second plurality of content items that will be available on the second content platform during the particular time period, wherein each of the second plurality of content items has characteristics matching the content preference characteristics in the profile(see fig.16 with kids nation, criminal mind and deal or no deal being available 

identifying at least one content item available on the first content platform that will be available on the second content platform during the particular time period(see fig.16 with kids nation, criminal mind being available on two platforms during specific period of time; 0106); and

suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform(see fig.16 with programs as kid nation that is available in multiple platforms and there is no need to display that program in the list of recommended contents; row 1604 shows that channels "2 CBS (KCBS)" (for Los Angeles) and "8 CBS (KFMB)" (for San Diego) during the period 7:30 pm through 9:00 pm have the same media content available by showing the same, not-grayed-out listings for both channels,0106 ).

Regarding claim 2, Armaly et al disclose wherein identifying the first plurality of content items available on the first content platform comprises: retrieving metadata corresponding to a third plurality of content items available from a content provider of the first content platform; comparing respective metadata of each content item of the third plurality of content items with content preference characteristics in the profile; and identifying as the first plurality of content items a subset of the third plurality of 

Regarding claim 3, Armaly et al disclose wherein the second content platform is different from the first content platform, the method further comprising determining whether the first content platform is available during the particular time period(see fig.16 showing programs that are available on specific platform during a time period; and fig.5 for determining availability of some programs; 0082;0035).

Regarding claim 4, Armaly et al disclose further comprising: accessing calendar data associated with the profile; identifying, based on the calendar data, an arrival time at a location and a departure time from the location; and defining the particular time period as the period of time between the arrival time and the departure time(0111-0112; 0069).

Regarding claim 5, Armaly et al disclose, wherein determining the second content platform that will be associated with the profile during the particular time period comprises: accessing calendar data associated with the profile; identifying, based on the calendar data, a departure time from a first location and an arrival time at a second location; and identifying as the second content platform a content platform available during transit between the first location and the second location(see fig.7 and 

Regarding claim 7, Armaly et al disclose wherein identifying at least one content item available on the first content platform that will be available on the second content platform during the particular time period comprises: comparing the first plurality of content items with the second plurality of content items; and determining a subset of the first plurality of content items corresponding to content items of the second plurality of content items(see fig.16 for showing programs being available on plurality of platforms; 0106-0107).

Regarding claim 9, Armaly et al disclose wherein suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform comprises generating for display an overlay over the at least one content item, wherein the overlay visually distinguishes the at least one content item from content items that are not available on the second content platform(see fig.14 and fig.16 having programs displaying in different colors in order to distinguish program that are available and programs that are not available; 0101; 0106; 0038;0031).

Regarding claim 10, Armaly et al disclose further comprising: receiving a selection of a content item corresponding to the at least one content item; and generating for display 

Regarding claim 11, it is rejected using the same ground of rejection for claim 1.
Regarding claim 12, it is rejected using the same ground of rejection for claim 2.
Regarding claim 13, it is rejected using the same ground of rejection for claim 3.
Regarding claim 14, it is rejected using the same ground of rejection for claim 4.
Regarding claim 15, it is rejected using the same ground of rejection for claim 5.
Regarding claim 17, it is rejected using the same ground of rejection for claim 7.
Regarding claim 19, it is rejected using the same ground of rejection for claim 9.
Regarding claim 20, it is rejected using the same ground of rejection for claim 10.

                                                          Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1; 8; 11; 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pande (US.pat.No.9648088).

Regarding claim 1, Pande et al disclose a method for modifying content recommendations, the method  comprising(specific content may be recommended content based on factors such as the traveler's history of content consumption, recent trends, and so forth, col.3, lines 14-17);

identifying a first content platform associated with a profile on a media device(the content may be prefetched for the user based at least in part on preferences of the user, col.2, lines 60-63;col.12, lines 58-60);

identifying a first plurality of content items available on the first content platform, wherein each of the first plurality of content items has characteristics matching content preference characteristics in the profile(content component 112 may determine regular media content accessed by the user 104 during regular use (other than during a trip) and may determine selected media content that is to be made available to the user 104 during the trip. The regular media content may include content owned by the user 104, free content, and/or paid content that is available to the user through normal use when the user is not traveling, col.4, lines  24-31;col.6, lines 63-65);



identifying a second plurality of content items that will be available on the second content platform during the particular time period, wherein each of the second plurality of content items has characteristics matching the content preference characteristics in the profile(col.16; lines 5-10+;col.4, lines 50-54+;col.13, lines 35-40+); 

identifying at least one content item available on the first content platform that will be available on the second content platform during the particular time period,col.14; lines 12-14; col.14;, lines 52-54);

suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform(col.16, lines 7-10; col.15, line 55-56).

Regarding claim 8, Pande et al disclose wherein suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform comprises: removing a subset of content items from the first plurality of content items, wherein the subset of content items corresponds to the at least one content item; and generating a plurality of content recommendations 

Regarding claim 11, it is rejected using the same ground of rejection for claim 1.
Regarding claim 18, it is rejected using the same ground of rejection for claim 8.
                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armaly(US.Pub.No.20090165051) in view of Frazier(US.Pub.No.20130332839).

 Regarding claim 6, Armaly et al did not explicitly disclose wherein identifying a second plurality of content item that will be available on the second content platform during the particular time period comprises: transmitting a query to a content provider of the 

However, Frazier et al disclose wherein identifying a second plurality of content item that will be available on the second content platform during the particular time period comprises: transmitting a query to a content provider of the second content platform; the query including a start time and an end time corresponding to the particular time period; receiving, in response to the query, metadata corresponding to a third plurality of content listings corresponding to content items that will be available on the second content platform during the particular time period; comparing respective metadata of each content item of the third plurality of content listings with content preference characteristics in the profile; and identifying as the second plurality of content items a subset of the third plurality of content items based on the comparing(0043-0046; 0081).



Regarding claim 16, it is rejected using the same ground of rejection for claim 6.
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JEAN D SAINT CYR/Examiner, Art Unit 2425    
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425